Cite as 2015 Ark. App. 447

                ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                      No. CV-14-937


                                                 OPINION DELIVERED SEPTEMBER 9, 2015

ROBYN HUSKEY and JANICE MARIE                    APPEAL FROM THE DREW
                   APPELLANTS                    COUNTY CIRCUIT COURT
                                                 [NO. JV-2014-129-5]

V.                                               HONORABLE TERESA FRENCH,
                                                 JUDGE

BILLY HUSKEY                                     REMANDED TO SETTLE THE
                                 APPELLEE        RECORD; SUPPLEMENTAL
                                                 ADDENDUM ORDERED.


                         ROBERT J. GLADWIN, Chief Judge

       Appellants Robyn Huskey, mother of A.H. (born April 7, 2010), and Janice Marie,

maternal grandmother, appeal the Drew County Circuit Court’s order of guardianship filed

August 12, 2014, the corresponding Family in Need of Services (FINS) order filed August

19, 2014, and the circuit court’s order denying their motion to recuse and change venue.

Because the order denying appellants’ posttrial motion is not contained in the record or

addendum, we order that the record be settled, granting thirty days from the date of this

order to do so. Further, we order appellants to supplement their addendum accordingly to

add the missing order.

       Appellee Billy Huskey, paternal grandfather of A.H., was appointed guardian of the

person and estate of A.H. on August 12, 2014, over appellants’ objections. Billy was ordered

not to allow either parent to have personal contact with A.H. until they had proved that they
                                    Cite as 2015 Ark. App. 447

had counseling and therapy by completing an intensive parenting class.1 They were each

awarded telephone visitation for five minutes on Sundays. Janice Marie was granted

unsupervised visitation, when she was in town, for no more than six hours. A FINS order

filed August 19, 2014, reflects the same rulings.

       Appellants filed a motion on September 2, 2014, asking that the circuit court judge

recuse, alleging bias, and that venue be changed. Appellants alleged in their amended notice

of appeal filed October 22, 2014, that the circuit court denied their motion by order filed

September 30, 2014. As indicated above, however, the order is not contained in the record

or addendum.

       This court has stated that if anything material to either party is omitted from the

record by error or accident, we may direct that the omission be corrected and that a

supplemental record be certified and transmitted. Whitson v. State, 2013 Ark. App. 730, at

2; Ark. R. App. P.–Civ. 6(e) (2014). Accordingly, we order the record to be settled and

supplemented with all omitted material necessary for a complete and accurate record on

appeal. The certified record must be filed within thirty days of this order.

       Arkansas Supreme Court Rule 4-2(a)(8)(A) (2014) provides that the addendum must

include, among other things, the order from which the appeal is taken. Thus, after the

certified record has been filed, appellants will have fifteen days within which to file a

substituted addendum, correcting any deficiencies. Ark. Sup. Ct. R. 4-2(b)(3).

       Remanded to settle the record; supplemental addendum ordered.

       VIRDEN and BROWN , JJ., agree.
       Robyn Huskey and Janice Marie, pro se appellants.
       No response.



       1
           Jeremy Huskey, father of A.H., is not a party to this appeal.
                                                 2